Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-8-2007

USA v. Manzella
Precedential or Non-Precedential: Precedential

Docket No. 06-3434




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Manzella" (2007). 2007 Decisions. Paper 1547.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1547


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                     PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 06-3434


                          UNITED STATES OF AMERICA

                                           v.

                               VALERIE MANZELLA,

                                                Appellant


                      Appeal from the United States District Court
                       for the Western District of Pennsylvania
                       (D.C. Criminal Action No. 05-cr-00289)
                      District Judge: Honorable Arthur J. Schwab


                               Argued December 5, 2006

                    Before: RENDELL and AMBRO, Circuit Judges
                              BAYLSON,* District Judge

                           (Opinion filed February 2, 2007)

Lisa B. Freeland
   Federal Public Defender
Kimberly R. Brunson, Esquire (Argued)
Office of Federal Public Defender
1001 Liberty Avenue
1450 Liberty Center
Pittsburgh, PA 15222



      *
        Honorable Michael M. Baylson, United States District Judge for the Eastern
District of Pennsylvania, sitting by designation.
         Counsel for Appellant

Mary Beth Buchanan
   United States Attorney
Robert L. Eberhardt, Esquire (Argued)
Kelly R. Labby, Esquire
Office of United States Attorney
700 Grant Street
Suite 4000
Pittsburgh, PA 15219

         Counsel for Appellee

                    ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge

       It is now ordered that the published Opinion in the above case filed February 2,
2007, be amended as follows:

       On page 10, Section II, fifth line down, add an “s” to “United State”, so the cite
reads “United States v. Howerter”.

      On page 15, the last sentence of the only full paragraph, delete the letter “s” in the
word “programs”, so the phrase reads, “a rehabilitative program is a practice Congress
was unwilling to endorse.”.

      On page 23, the first sentence of subsection B, delete the word “Additionally” and
the comma, and then capitalize the word “We”, such that it begins the sentence.



                                           By the Court,

                                           /s/ Thomas L. Ambro, Circuit Judge


Dated:      February 8, 2007




                                             2